



Exhibit 10.21
WINDSTREAM
2006 EQUITY INCENTIVE PLAN
(as amended and restated effective February 6, 2018)


1.     Purpose of the Plan. The purpose of this Plan is to attract, retain and
motivate directors, officers and other key employees of Windstream Holdings,
Inc. (the “Company”) and its Subsidiaries and to provide to such persons
incentives and rewards for superior performance and contribution. The Plan was
originally adopted by Windstream Corporation effective July 17, 2006, and was
subsequently amended as of January 1, 2008, and amended and restated effective
as of February 17, 2010. The Plan was subsequently assumed by the Company
effective August 30, 2013, as part of a holding company formation in which
Windstream Corporation became a wholly-owned subsidiary of the Company. The Plan
was most recently restated effective as of February 12, 2014 and subsequently
amended on May 4, 2015.
The Plan is hereby amended and restated as of February 6, 2018, subject to the
approval of our stockholders at the 2018 annual meeting.
2.     Definitions. Capitalized terms used herein shall have the meanings
assigned to such terms in this Section 2.
“Applicable Laws” means the requirements relating to the administration of
equity-based compensation plans under U.S. state corporate laws, U.S. federal
and state securities laws, the Code, any stock exchange or quotation system on
which the Common Shares are listed or quoted and the applicable laws of any
other country or jurisdiction where awards are granted under this Plan.
“Appreciation Right” means a right granted pursuant to Section 5 or Section 9 of
this Plan, and shall include both Tandem Appreciation Rights and Free-Standing
Appreciation Rights.
“Base Price” means the price to be used as the basis for determining the Spread
upon the exercise of a Free-Standing Appreciation Right and a Tandem
Appreciation Right.
“Board” means the Board of Directors of the Company.
“Change in Control” means if at any time any of the following events shall have
occurred:
a.     The acquisition by any individual, entity or “group,” within the meaning
of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act (a “Person”), of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of voting securities of the Company where such acquisition causes
any such Person to own fifty percent (50%) or more of the combined voting power
of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Voting Securities”);
provided, however, that for purposes of this definition, any acquisition by any
corporation pursuant to a transaction that complies with clauses (i), (ii) and
(iii) of subparagraph c. below shall not be deemed to result in a Change in
Control;


1

--------------------------------------------------------------------------------





b.     Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or
c.     The consummation of a reorganization, merger or consolidation or sale or
other disposition of more than fifty percent (50%) of the assets of the Company
(a “Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, at least fifty percent (50%) of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries), in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Voting Securities, as the case may be, (ii) no Person
(excluding any corporation resulting from such Business Combination or any
employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, fifty percent (50%) or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination, and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or the action of the Board, providing for such Business
Combination; or
d.     Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
“Code” means the Internal Revenue Code of 1986, as amended.
“Common Shares” means shares of common stock, par value $0.0001, of the Company
or any security into which such Common Shares may be changed by reason of any
transaction or event of the type referred to in Section 12 of this Plan.
“Company” means Windstream Holdings, Inc. and its successors.
“Date of Grant” means the date specified by the Board on which a grant of Option
Rights, Appreciation Rights, Performance Units or Performance Shares or a grant
or sale of Restricted Shares or Restricted Stock Units, or awards granted under
Section 10 of this Plan shall


2

--------------------------------------------------------------------------------





become effective (which date will not be earlier than the date on which the
Board takes action with respect thereto).
“Director” means a member of the Board.
“Evidence of Award” means an agreement, certificate, resolution or other type or
form of writing or other evidence approved by the Board which sets forth the
terms and conditions of the Option Rights, Appreciation Rights, Performance
Units, Performance Shares, Restricted Shares, Restricted Stock Units, or awards
granted under Section 10 of this Plan. An Evidence of Award may be in an
electronic medium, may be limited to a notation on the books and records of the
Company and, with the approval of the Board, need not be signed by a
representative of the Company or a Participant.
“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations thereunder, as such law, rules and regulations may be amended from
time to time.
“Free-Standing Appreciation Right” means an Appreciation Right granted pursuant
to Section 5 or Section 9 of this Plan that is not granted in tandem with an
Option Right.
“Incentive Stock Options” means Option Rights that are intended to qualify as
“incentive stock options” under Section 422 of the Code or any successor
provision.
“Management Objectives” means the measurable performance objective or objectives
established pursuant to this Plan for Participants who have received grants of
Performance Units or Performance Shares or, when so determined by the Board,
Option Rights, Appreciation Rights, Restricted Shares and Restricted Stock Units
pursuant to this Plan. Management Objectives may be described in terms of
Company-wide objectives or objectives that are related to the performance of the
individual Participant or of the Subsidiary, division, department, region or
function within the Company or Subsidiary in which the Participant is employed.
The Management Objectives may be made relative to the performance of other
corporations. The Management Objectives may be based on specified levels of or
growth in any criteria determined by the Board, including, but not limited to:
revenues, weighted average revenue per unit, earnings from operations, operating
income, earnings before or after interest and taxes, operating income before or
after interest and taxes, net income, cash flow, earnings per share, debt to
capital ratio, economic value added, return on total capital, return on invested
capital, return on equity, return on assets, total return to stockholders,
earnings before or after interest, taxes, depreciation, amortization or
extraordinary or special items, operating income before or after interest,
taxes, depreciation, amortization or extraordinary or special items, return on
investment, free cash flow, cash flow return on investment (discounted or
otherwise), net cash provided by operations, cash flow in excess of cost of
capital, operating margin, profit margin, contribution margin, stock price
and/or strategic business criteria consisting of one or more objectives based on
meeting specified product development, strategic partnering, research and
development, market penetration, geographic business expansion goals, cost
targets, customer satisfaction, gross or net additional customers, average
customer life, employee satisfaction, management of employment practices and
employee benefits, supervision of litigation and information technology, and
goals relating to acquisitions or divestitures of subsidiaries, affiliates and
joint ventures. Management Objectives may be stated as a combination of any
criteria. If the Board determines that a change


3

--------------------------------------------------------------------------------





in the business, operations, corporate structure or capital structure of the
Company, or the manner in which it conducts its business, or other events or
circumstances (including those events and circumstances described in Section 12
of this Plan) render the Management Objectives unsuitable, the Board may in its
discretion modify such Management Objectives or the related minimum acceptable
level of achievement, in whole or in part, as the Board deems appropriate and
equitable.
“Market Value per Share” means, as of any particular date, (i) the closing sale
price per Common Share as reported on the principal exchange on which Common
Shares are then trading, or if there are no sales on such day, on the next
preceding trading day during which a sale occurred, or (ii) if clause (i) does
not apply, the fair market value of a Common Share as determined by the Board.
“Non-Employee Director” means a Director who is not an employee of the Company
or any Subsidiary.
“Optionee” means the optionee named in an agreement evidencing an outstanding
Option Right.
“Option Price” means the purchase price payable on exercise of an Option Right.
“Option Right” means the right to purchase Common Shares upon exercise of an
option granted pursuant to Section 4 or Section 9 of this Plan.
“Participant” means a person who is selected by the Board to receive benefits
under this Plan and who is at the time an officer or other key employee of the
Company or any of its Subsidiaries, or who has agreed to commence serving in any
such capacities within 90 days of the Date of Grant, and shall also include each
Non-Employee Director who receives an award of Option Rights, Appreciation
Rights, Restricted Shares, Restricted Stock Units or any awards under Section 10
of this Plan.
“Performance Period” means, in respect of a Performance Unit or Performance
Share, a period of time established pursuant to Section 6 of this Plan within
which the Management Objectives relating to such Performance Share or
Performance Unit are to be achieved.
“Performance Share” means a bookkeeping entry that records the equivalent of one
Common Share awarded pursuant to Section 6 of this Plan.
“Performance Unit” means a bookkeeping entry that records a unit equivalent to
$1.00 awarded pursuant to Section 6 of this Plan.
“Plan” means this Windstream 2006 Equity Incentive Plan, as amended from time to
time.
“Restricted Shares” means Common Shares granted or sold pursuant to Section 7 or
Section 9 of this Plan as to which neither the substantial risk of forfeiture
nor the prohibition on transfers referred to in such Section 7 has expired.


4

--------------------------------------------------------------------------------





“Restricted Stock Units” means an award of the right to receive Common Shares at
the end of a specified Restriction Period made pursuant to Section 8 or Section
9 of this Plan.
“Restriction Period” means the period of time during which Restricted Stock
Units are subject to deferral limitations under Section 8 of this Plan.
“Spread” means the excess of the Market Value per Share on the date when an
Appreciation Right is exercised, or on the date when Option Rights are
surrendered in payment of the Option Price of other Option Rights, over the per
share Option Price or per share Base Price provided for in the related Option
Right or Free-Standing Appreciation Right, respectively.
“Subsidiary” means a corporation, company or other entity which is designated by
the Board and in which the Company has a direct or indirect ownership or other
equity interest, provided, however, that (i) for purposes of determining whether
any person may be a Participant with respect to any grant of Incentive Stock
Options, the term “Subsidiary” has the meaning given to such term in Section 424
of the Code, as interpreted by the regulations thereunder and applicable law;
and (ii) for purposes of determining whether any person may be a Participant
with respect to any grant of Option Rights or Appreciation Rights that are
intended to be exempt from Section 409A of the Code, the term “Subsidiary” means
any corporation or other entity as to which the Company is an “eligible issuer
of service recipient stock” (within the meaning of 409A of the Code).
“Tandem Appreciation Right” means an Appreciation Right granted pursuant to
Section 5 or Section 9 of this Plan that is granted in tandem with an Option
Right.
3.     Shares Available Under the Plan.
a.     Subject to adjustment as provided in Section 12 of this Plan, the number
of Common Shares that may be issued or transferred (i) upon the exercise of
Option Rights or Appreciation Rights, (ii) as Restricted Shares, (iii) in
payment of Restricted Stock Units, (iv) in payment of Performance Units or
Performance Shares that have been earned, (v) as awards to Non-Employee
Directors, (vi) in payment of awards granted under Section 10 of this Plan or
(vii) in payment of dividend equivalents paid with respect to awards made under
the Plan shall not exceed in the aggregate 36,266,666 Common Shares, plus any
shares relating to awards that expire or are forfeited or are cancelled. Common
Shares covered by an award granted under the Plan shall not be counted as used
unless and until they are actually issued and delivered to a Participant.
Without limiting the generality of the foregoing, upon payment in cash of the
benefit provided by any award granted under the Plan, any Common Shares that
were covered by that award will be available for issue or transfer hereunder.
Notwithstanding anything to the contrary contained herein: (A) Common Shares
tendered in payment of the Option Price of an Option Right shall not be added to
the aggregate Plan limit described above; (B) Common Shares withheld by the
Company to satisfy the tax withholding obligation shall not be added to the
aggregate Plan limit described above; (C) Common Shares that are repurchased by
the Company with Option Right proceeds shall not be added to the aggregate Plan
limit described above; and (D) all Common Shares covered by an Appreciation
Right, to the extent that it is exercised and settled in Common Shares, and
whether or not Common Shares are actually issued to the Participant upon
exercise of the right, shall be


5

--------------------------------------------------------------------------------





considered issued or transferred pursuant to the Plan. Such Common Shares may be
shares of original issuance or treasury shares or a combination of the
foregoing.
b.     If, under this Plan, a Participant has elected to give up the right to
receive compensation in exchange for Common Shares based on fair market value,
such Common Shares will not count against the number of shares available in
Section 3(a) above.
c.     Notwithstanding anything in this Section 3, or elsewhere in this Plan, to
the contrary and subject to adjustment as provided in Section 12 of this Plan,
(i) the aggregate number of Common Shares actually issued or transferred by the
Company upon the exercise of Incentive Stock Options shall not exceed 10,000,000
Common Shares; and (ii) no Participant shall be granted Option Rights and
Appreciation Rights, in the aggregate, for more than 2,000,000 Common Shares
during any calendar year.
d.     Notwithstanding any other provision of this Plan to the contrary, in no
event shall any Participant in any calendar year receive an award of (i)
Performance Shares, Restricted Shares or Restricted Stock Units that specify
Management Objectives, in the aggregate, for more than 2,000,000 Common Shares
or (ii) Performance Units having an aggregate maximum value as of their
respective Dates of Grant in excess of $12,000,000.
e.    Notwithstanding any other provision of this Plan to the contrary, but
subject to any provision accelerating vesting due to death, disability, or
qualifying termination in connection with Change in Control, awards granted
under this Plan shall vest no earlier than the first anniversary of the Date of
Grant; provided however, that awards that result in the issuance of an aggregate
of up to 5% of the Common Shares available pursuant to Section 3(a) may be
granted to any one or more Participants without respect to this minimum vesting
provision.
f.     Notwithstanding any other provision of this Plan to the contrary, any
dividends, dividend equivalents, or other distributions credited with respect to
awards shall be paid to the Participant only if, when and to the extent such
award vests. The value of dividends, dividend equivalents, or other
distributions payable with respect to the portion of an award that does not vest
shall be forfeited.
4.     Option Rights. The Board may, from time to time and upon such terms and
conditions as it may determine, authorize the granting to Participants of Option
Rights. Each such grant may utilize any or all of the authorizations, and shall
be subject to all of the limitations, contained in the following provisions:
a.     Each grant shall specify the number of Common Shares to which it
pertains.
b.     Each grant shall specify an Option Price per share, which may not be less
than the Market Value per Share on the Date of Grant.
c.     Each grant shall specify whether the Option Price shall be payable (i) in
cash or by check acceptable to the Company, (ii) by the actual or constructive
transfer to the Company of nonforfeitable, unrestricted Common Shares owned by
the Optionee having a value at the time of exercise equal to the total Option
Price, on such basis as the Board may determine,


6

--------------------------------------------------------------------------------





(iii) in any other legal consideration that the Board may deem appropriate, on
such basis as the Board may determine, or (iv) by a combination of such methods
of payment.
d.     To the extent permitted by law, any grant may provide for (i) deferred
payment of the Option Price from the proceeds of sale through a bank or broker
on a date satisfactory to the Company of some or all of the shares to which such
exercise relates; (ii) payment of the Option Price, at the election of the
Optionee, in installments, with or without interest, upon terms determined by
the Board; or (iii) any combination of such methods.
e.     Successive grants may be made to the same Participant whether or not any
Option Rights previously granted to such Participant remain unexercised.
f.     Each grant shall specify the period or periods of continuous service by
the Optionee with the Company or any Subsidiary that is necessary before the
Option Rights or installments thereof will become exercisable and may provide
for the earlier exercise of such Option Rights in the event of a Change in
Control, retirement, death or disability of the Optionee or other similar
transaction or event as approved by the Board.
g.     Any grant of Option Rights may specify Management Objectives that must be
achieved as a condition to the exercise of such rights.
h.     Option Rights granted under this Plan may be (i) options, including,
without limitation, Incentive Stock Options, that are intended to qualify under
particular provisions of the Code, (ii) “nonqualified stock options” that are
not intended so to qualify, or (iii) combinations of the foregoing. Incentive
Stock Options may only be granted to Participants who meet the definition of
“employees” under Section 3401(c) of the Code on the Date of Grant.
i.     The exercise of an Option Right shall result in the cancellation on a
share-for-share basis of any Tandem Appreciation Right authorized under Section
5 of this Plan.
j.     No Option Right shall be exercisable more than 10 years from the Date of
Grant.
k.     Each grant of Option Rights shall be evidenced by an Evidence of Award
which shall contain such terms and provisions, consistent with this Plan and
applicable sections of the Code, as the Board may approve.
l.     The Board may, at the Date of Grant of any Option Rights (other than
Incentive Stock Options), provide for the payment of dividend equivalents to the
Optionee or may provide that such equivalents shall be credited against the
Option Price.
5.     Appreciation Rights.
a.     The Board may authorize the granting (i) to any Optionee, of Tandem
Appreciation Rights in respect of Option Rights granted hereunder, and (ii) to
any Participant, of Free-Standing Appreciation Rights. A Tandem Appreciation
Right shall be a right of the Optionee, exercisable by surrender of the related
Option Right, to receive from the Company an amount determined by the Board,
which shall be expressed as a percentage of the Spread (not exceeding


7

--------------------------------------------------------------------------------





100 percent) at the time of exercise. Tandem Appreciation Rights may be granted
at any time prior to the exercise or termination of the related Option Rights;
provided, however, that a Tandem Appreciation Right awarded in relation to an
Incentive Stock Option must be granted concurrently with such Incentive Stock
Option. A Free-Standing Appreciation Right shall be a right of the Participant
to receive from the Company an amount determined by the Board, which shall be
expressed as a percentage of the Spread (not exceeding 100 percent) at the time
of exercise.
b.     Each grant of Appreciation Rights may utilize any or all of the
authorizations, and shall be subject to all of the requirements, contained in
the following provisions:
(i)     Any grant may specify that the amount payable on exercise of an
Appreciation Right may be paid by the Company in cash, in Common Shares or in
any combination thereof and may either grant to the Participant or retain in the
Board the right to elect among those alternatives.
(ii)     Any grant may specify that the amount payable on exercise of an
Appreciation Right may not exceed a maximum specified by the Board at the Date
of Grant.
(iii)     Each grant shall specify the period or periods of continuous service
by the Participant with the Company or any Subsidiary that is necessary before
the Appreciation Right or installments thereof will become exercisable and may
provide for the earlier exercise of such Appreciation Rights in the event of a
Change in Control, retirement, death or disability of the Participant or other
similar transaction or event as approved by the Board.
(iv)     Each grant of an Appreciation Right shall be evidenced by an Evidence
of Award, which shall describe such Appreciation Right, identify any related
Option Right, state that such Appreciation Right is subject to all the terms and
conditions of this Plan, and contain such other terms and provisions, consistent
with this Plan and applicable sections of the Code, as the Board may approve.
(v)     Any grant may provide for the payment to the Participant of dividend
equivalents thereon in cash or Common Shares.
c.     Any grant of Tandem Appreciation Rights shall provide that such Rights
may be exercised only at a time when the related Option Right is also
exercisable and at a time when the Spread is positive, and by surrender of the
related Option Right for cancellation.
d.     Regarding Free-Standing Appreciation Rights only:
(i)     Each grant shall specify in respect of each Free-Standing Appreciation
Right a Base Price, which shall not be less than the Market Value per Share on
the Date of Grant;
(ii)     Successive grants may be made to the same Participant regardless of
whether any Free-Standing Appreciation Rights previously granted to the
Participant remain unexercised; and


8

--------------------------------------------------------------------------------





(iii)     No Free-Standing Appreciation Right granted under this Plan may be
exercised more than 10 years from the Date of Grant.
e.     Any grant of Appreciation Rights may specify Management Objectives that
must be achieved as a condition to exercise such rights.
6.     Performance Units and Performance Shares. The Board may also authorize
the granting to Participants of Performance Units and Performance Shares that
will become payable (or payable early) to a Participant upon achievement of
specified Management Objectives. Each such grant may utilize any or all of the
authorizations, and shall be subject to all of the limitations, contained in the
following provisions:
a.     Each grant shall specify the number of Performance Units or Performance
Shares to which it pertains, which number may be subject to adjustment to
reflect changes in compensation or other factors.
b.     The Performance Period with respect to each Performance Unit or
Performance Share shall be such period of time commencing with the Date of Grant
as shall be determined by the Board at the time of grant. Each grant may provide
for the earlier lapse or other modification of such Performance Period in the
event of a Change in Control, retirement, or death or disability of the
Participant or other similar transaction or event as approved by the Board.
c.     Any grant of Performance Units or Performance Shares shall specify
Management Objectives which, if achieved, will result in payment or early
payment of the award, and each grant may specify in respect of such specified
Management Objectives a minimum acceptable level of achievement and shall set
forth a formula for determining the number of Performance Units or Performance
Shares that will be earned if performance is at or above the minimum level, but
falls short of full achievement of the specified Management Objectives. The
grant of Performance Units or Performance Shares shall specify that, before the
Performance Shares or Performance Units shall be earned and paid, the Board must
determine that the Management Objectives have been satisfied.
d.     Each grant shall specify the time and manner of payment of Performance
Units or Performance Shares that have been earned. Any grant may specify that
the amount payable with respect thereto may be paid by the Company to the
Participant in cash, in Common Shares or in any combination thereof, and may
either grant to the Participant or retain in the Board the right to elect among
those alternatives.
e.     Any grant of Performance Units may specify that the amount payable or the
number of Common Shares issued with respect thereto may not exceed maximums
specified by the Board at the Date of Grant. Any grant of Performance Shares may
specify that the amount payable with respect thereto may not exceed a maximum
specified by the Board at the Date of Grant.
f.     Each grant of Performance Units or Performance Shares shall be evidenced
by an Evidence of Award, which shall contain such terms and provisions,
consistent with this Plan and applicable sections of the Code, as the Board may
approve.


9

--------------------------------------------------------------------------------





g.     The Board may, at the Date of Grant of Performance Shares, provide for
the payment of dividend equivalents to the holder thereof either in cash or in
additional Common Shares.
7.     Restricted Shares. The Board may also authorize the grant or sale of
Restricted Shares to Participants. Each such grant or sale may utilize any or
all of the authorizations, and shall be subject to all of the limitations,
contained in the following provisions:
a.     Each such grant or sale shall constitute an immediate transfer of the
ownership of Common Shares to the Participant in consideration of the
performance of services, entitling such Participant to voting, dividend and
other ownership rights (unless otherwise determined by the Board), but subject
to the substantial risk of forfeiture, restrictions on transfer, and deferral of
dividends hereinafter referred to or applicable under Section 3(f).
b.     Each such grant or sale may be made without additional consideration or
in consideration of a payment by such Participant that is less than Market Value
per Share at the Date of Grant.
c.     Each such grant or sale shall provide that the Restricted Shares covered
by such grant or sale shall be subject to a “substantial risk of forfeiture”
within the meaning of Section 83 of the Code for a period to be determined by
the Board at the Date of Grant and may provide for the earlier lapse of such
substantial risk of forfeiture in the event of a Change in Control, retirement,
or death or disability of the Participant or other similar transaction or event
as approved by the Board.
d.     Each such grant or sale shall provide that during the period for which
such substantial risk of forfeiture is to continue, the transferability of the
Restricted Shares shall be prohibited or restricted in the manner and to the
extent prescribed by the Board at the Date of Grant (which restrictions may
include, without limitation, rights of repurchase or first refusal in the
Company or provisions subjecting the Restricted Shares to a continuing
substantial risk of forfeiture in the hands of any transferee).
e.     Any grant of Restricted Shares may specify Management Objectives that, if
achieved, will result in termination or early termination of the restrictions
applicable to such shares. Each grant may specify in respect of such Management
Objectives a minimum acceptable level of achievement and may set forth a formula
for determining the number of Restricted Shares on which restrictions will
terminate if performance is at or above the minimum level, but falls short of
full achievement of the specified Management Objectives.
f.     Any such grant or sale of Restricted Shares may require that any or all
dividends or other distributions paid thereon during the period of such
restrictions be automatically reinvested in additional Restricted Shares, which
shall be subject to the same restrictions as the underlying award.
g.     Each grant or sale of Restricted Shares shall be evidenced by an Evidence
of Award, which shall contain such terms and provisions, consistent with this
Plan and applicable sections of the Code, as the Board may approve. Unless
otherwise directed by the Board, all certificates representing Restricted Shares
shall be held in custody by the Company until all


10

--------------------------------------------------------------------------------





restrictions thereon shall have lapsed, together with a stock power or powers
executed by the Participant in whose name such certificates are registered,
endorsed in blank and covering such Shares.
8.     Restricted Stock Units. The Board may also authorize the grant or sale of
Restricted Stock Units to Participants. Each such grant or sale may utilize any
or all of the authorizations, and shall be subject to all of the requirements
contained in the following provisions:
a.     Each such grant or sale shall constitute the agreement by the Company to
deliver Common Shares to the Participant in the future in consideration of the
performance of services, but subject to the fulfillment of such conditions
during the Restriction Period as the Board may specify.
b.     Each such grant or sale may be made without additional consideration or
in consideration of a payment by such Participant that is less than the Market
Value per Share at the Date of Grant.
c.     Each such grant or sale shall be subject to a Restriction Period as
determined by the Board at the Date of Grant, and may provide for the earlier
lapse or other modification of such Restriction Period in the event of a Change
in Control, retirement, or death or disability of the Participant or other
similar transaction or event as approved by the Board.
d.    Any grant of Restricted Stock Units may specify Management Objectives
that, if achieved, will result in termination or early termination of the
Restriction Period applicable to such shares. Each grant may specify in respect
of such Management Objectives a minimum acceptable level of achievement and may
set forth a formula for determining the number of Restricted Stock Units on
which restrictions will terminate if performance is at or above the minimum
level, but falls short of full achievement of the specified Management
Objectives.
e.     During the Restriction Period, the Participant shall have no right to
transfer any rights under his or her award and shall have no rights of ownership
in the Restricted Stock Units and shall have no right to vote them, but the
Board may, at the Date of Grant, authorize the payment of dividend equivalents
on such Restricted Stock Units either in cash or in additional Common Shares.
f.     Each grant or sale of Restricted Stock Units shall be evidenced by an
Evidence of Award, which shall contain such terms and provisions, consistent
with this Plan and applicable sections of the Code, as the Board may approve.
9.     Awards to Non-Employee Directors. The Board may, from time to time and
upon such terms and conditions as it may determine, authorize the granting to
Non-Employee Directors of Option Rights under Section 4 of this Plan or
Appreciation Rights under Section 5 of this Plan, and may also authorize the
grant or sale of Restricted Shares under Section 7 of this Plan, Restricted
Stock Units under Section 8 of this Plan or other awards under Section 10 of
this Plan, or any combination of the foregoing.


11

--------------------------------------------------------------------------------





10.     Other Awards.
a.     The Board is authorized, subject to limitations under applicable law, to
grant to any Participant such other awards that may be denominated or payable
in, valued in whole or in part by reference to, or otherwise based on, or
related to, Common Shares or factors that may influence the value of Common
Shares, including, without limitation, convertible or exchangeable debt
securities, other rights convertible or exchangeable into Common Shares,
purchase rights for Common Shares, awards with value and payment contingent upon
performance of the Company or business units thereof or any other factors
designated by the Board, and awards valued by reference to the book value of
Common Shares or the value of securities of, or the performance of specified
Subsidiaries or affiliates or other business units of, the Company. The Board
shall determine the terms and conditions of such awards. Common Shares delivered
pursuant to an award in the nature of a purchase right granted under this
Section 10 shall be purchased for such consideration, paid for at such times, by
such methods, and in such forms, including, without limitation, cash, Common
Shares, other awards, notes or other property, as the Board shall determine.
b.     Cash awards, as an element of or supplement to any other award granted
under this Plan, may also be granted pursuant to this Section 10 of this Plan.
c.     The Board is authorized to grant Common Shares as a bonus, or to grant
Common Shares or other awards in lieu of obligations of the Company or a
Subsidiary to pay cash or deliver other property under the Plan or under other
plans or compensatory arrangements, subject to such terms as shall be determined
by the Board.
11.     Transferability.
a.     Except as otherwise determined by the Board, no Option Right,
Appreciation Right or other derivative security granted under the Plan shall be
transferable by a Participant other than by will or the laws of descent and
distribution. Except as otherwise determined by the Board, Option Rights and
Appreciation Rights shall be exercisable during the Optionee’s lifetime only by
him or her or by his or her guardian or legal representative.
b.     The Board may specify at the Date of Grant that part or all of the Common
Shares that are (i) to be issued or transferred by the Company upon the exercise
of Option Rights or Appreciation Rights, upon the termination of the Restriction
Period applicable to Restricted Stock Units or upon payment under any grant of
Performance Units or Performance Shares or (ii) no longer subject to the
substantial risk of forfeiture and restrictions on transfer referred to in
Section 7 of this Plan, shall be subject to further restrictions on transfer.
12.     Adjustments. The Board shall make or provide for such adjustments in the
numbers of Common Shares covered by outstanding Option Rights, Appreciation
Rights, Performance Shares, Restricted Stock Units and share-based awards
described in Section 10 of this Plan granted hereunder, in the Option Price and
Base Price provided in outstanding Option Rights and Appreciation Rights, and in
the kind of shares covered thereby, as the Board, in its sole discretion,
exercised in good faith, may determine is equitably required to prevent dilution
or enlargement of the rights of Participants or Optionees that otherwise would
result from (a) any stock dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Company, or (b)
any merger, consolidation, spin-off, split-off, spin-out, split-up,


12

--------------------------------------------------------------------------------





reorganization, partial or complete liquidation or other distribution of assets
(including, without limitation, a special or large non-recurring dividend),
issuance of rights or warrants to purchase securities, or (c) any other
corporate transaction or event having an effect similar to any of the foregoing.
Moreover, in the event of any such transaction or event, the Board, in its
discretion, may provide in substitution for any or all outstanding awards under
this Plan such alternative consideration (including cash) as it, in good faith,
may determine to be equitable in the circumstances and may require in connection
therewith the surrender of all awards so replaced. The Board may also make or
provide for such adjustments in the numbers of shares specified in Section 3 of
this Plan as the Board in its sole discretion, exercised in good faith, may
determine is appropriate to reflect any transaction or event described in this
Section 12; provided, however, that any such adjustment to the number specified
in Section 3(c)(i) shall be made only if and to the extent that such adjustment
would not cause any Option intended to qualify as an Incentive Stock Option to
fail so to qualify. In no event shall any adjustment be required under this
Section 12 if the Board determines that such action could cause an award to fail
to satisfy the conditions of an applicable exception from the requirements of
Section 409A of the Code or otherwise could subject a Participant to the
additional tax imposed under Section 409A in respect of an outstanding award.
13.     Fractional Shares. The Company shall not be required to issue any
fractional Common Shares pursuant to this Plan. The Board may provide for the
elimination of fractions or for the settlement of fractions in cash.
14.     Withholding Taxes. The Company shall have the right to deduct from any
payment or benefit realized under this Plan an amount equal to the federal,
state, local, foreign and other taxes which in the opinion of the Company are
required to be withheld by it with respect to such payment or benefit. To the
extent that the amounts available to the Company for such withholding are
insufficient, it shall be a condition to the receipt of such payment or the
realization of such benefit that the Participant or other recipient make
arrangements satisfactory to the Company for payment of the balance of such
taxes required to be withheld. At the discretion of the Board, such arrangements
may include relinquishment of a portion of such benefit pursuant to procedures
adopted by the Board from time to time. The Company and a Participant or such
other recipient may also make similar arrangements with respect to the payment
of any taxes with respect to which withholding is not required.
15.     Foreign Employees. In order to facilitate the making of any grant or
combination of grants under this Plan, the Board may provide for such special
terms for awards to Participants who are foreign nationals or who are employed
by the Company or any Subsidiary outside of the United States of America as the
Board may consider necessary or appropriate to accommodate differences in local
law, tax policy or custom. Moreover, the Board may approve such supplements to
or amendments, restatements or alternative versions of this Plan as it may
consider necessary or appropriate for such purposes, without thereby affecting
the terms of this Plan as in effect for any other purpose, and the Corporate
Secretary or other appropriate officer of the Company may certify any such
document as having been approved and adopted in the same manner as this Plan. No
such special terms, supplements, amendments or restatements, however, shall
include any provisions that are inconsistent with the terms of this Plan as then
in effect unless this Plan could have been amended to eliminate such
inconsistency without further approval by the stockholders of the Company.


13

--------------------------------------------------------------------------------





16.     Administration of the Plan.
a.     This Plan shall be administered by the Board, which may from time to time
delegate all or any part of its authority under this Plan to the Compensation
Committee (or a subcommittee thereof), or such other committee as designated by
the Board performing similar functions as required by the listing standards of
the NASDAQ Global Stock Market. To the extent of any such delegation, references
in this Plan to the Board shall be deemed to be references to any such committee
or subcommittee. A majority of the committee (or subcommittee) shall constitute
a quorum, and the action of the members of the committee (or subcommittee)
present at any meeting at which a quorum is present, or acts unanimously
approved in writing, shall be the acts of the committee (or subcommittee).
b.     The interpretation and construction by the Board of any provision of this
Plan or of any Evidence of Award and any determination by the Board pursuant to
any provision of this Plan or of any such Evidence of Award shall be final and
conclusive. No member of the Board shall be liable for any such action or
determination made in good faith.
c.     To the extent permitted by applicable law, the Board or, to the extent of
any delegation as provided in Section 16(a), the committee, may delegate to one
or more of its members or to one or more officers of the Company, or to one or
more agents or advisors, such administrative duties or powers as it may deem
advisable, and the Board, the committee, or any person to whom duties or powers
have been delegated as aforesaid, may employ one or more persons to render
advice with respect to any responsibility the Board, the committee or such
person may have under the Plan. To the extent permitted by applicable law, the
Board or the committee may, by resolution, authorize one or more officers of the
Company to do one or both of the following on the same basis as the Board or the
committee: (i) designate employees to be recipients of awards under this Plan;
(ii) determine the size of any such awards; provided, however, that (A) the
Board or the committee shall not delegate such responsibilities to any such
officer for awards granted to an employee who is an officer, Director, or more
than 10% beneficial owner of any class of the Company’s equity securities that
is registered pursuant to Section 12 of the Exchange Act, as determined by the
Board in accordance with Section 16 of the Exchange Act; (B) the resolution
providing for such authorization sets forth the total number of Common Shares
such officer(s) may grant; and (iii) the officer(s) shall report periodically to
the Board or the committee, as the case may be, regarding the nature and scope
of the awards granted pursuant to the authority delegated.
17.     Amendments and Other Matters.
a.     The Board may at any time and from time to time amend the Plan in whole
or in part; provided, however, that any amendment which must be approved by the
stockholders of the Company in order to comply with applicable law or the rules
of the NASDAQ Global Stock Market, shall not be effective unless and until such
approval has been obtained. Presentation of this Plan or any amendment thereof
for stockholder approval shall not be construed to limit the Company’s authority
to offer similar or dissimilar benefits under other plans or otherwise with or
without stockholder approval. Without limiting the generality of the foregoing,
the Board may amend this Plan to eliminate provisions which are no longer
necessary as a result in changes in tax or securities laws or regulations, or in
the interpretation thereof.


14

--------------------------------------------------------------------------------





b.     The Board shall not, without the further approval of the stockholders of
the Company, authorize the amendment of any outstanding Option Right or
Appreciation Right to reduce the Option Price or Base Price. Furthermore, no
Option Right or Appreciation Right shall be cancelled and replaced with awards
having a lower Option Price or Base Price, respectively, without further
approval of the stockholders of the Company. This Section 17(b) is intended to
prohibit the repricing of “underwater” Option Rights and Appreciation Rights and
shall not be construed to prohibit the adjustments provided for in Section 12 of
this Plan.
c.     The Board also may permit Participants to elect to defer the issuance of
Common Shares or the settlement of awards in cash under the Plan pursuant to
such rules, procedures or programs as it may establish for purposes of this
Plan. The Board also may provide that deferred issuances and settlements include
the payment or crediting of dividend equivalents or interest on the deferral
amounts.
d.     The Board may condition the grant of any award or combination of awards
authorized under this Plan on the deferral by the Participant of his or her
right to receive a cash bonus or other compensation otherwise payable by the
Company or a Subsidiary to the Participant.
e.     If permitted by Section 409A of the Code, in case of termination of
employment by reason of death, disability or normal or early retirement, or in
the case of hardship or other special circumstances, of a Participant who holds
an Option Right or Appreciation Right not immediately exercisable in full, or
any Restricted Shares as to which the substantial risk of forfeiture or the
prohibition or restriction on transfer has not lapsed, or any Restricted Stock
Units as to which the Restriction Period has not been completed, or any
Performance Shares or Performance Units which have not been fully earned, or any
other awards made pursuant to Section 10 subject to any vesting schedule or
transfer restriction, or who holds Common Shares subject to any transfer
restriction imposed pursuant to Section 11(b) of this Plan, the Board may, in
its sole discretion, accelerate the time at which such Option Right,
Appreciation Right or other award may be exercised or the time at which such
substantial risk of forfeiture or prohibition or restriction on transfer will
lapse or the time when such Restriction Period will end or the time at which
such Performance Shares or Performance Units will be deemed to have been fully
earned or the time when such transfer restriction will terminate or may waive
any other limitation or requirement under any such award.
f.     This Plan shall not confer upon any Participant any right with respect to
continuance of employment or other service with the Company or any Subsidiary,
nor shall it interfere in any way with any right the Company or any Subsidiary
would otherwise have to terminate such Participant’s employment or other service
at any time.
g.     To the extent that any provision of this Plan would prevent any Option
Right that was intended to qualify as an Incentive Stock Option from qualifying
as such, that provision shall be null and void with respect to such Option
Right. Such provision, however, shall remain in effect for other Option Rights
and there shall be no further effect on any provision of this Plan.
h.     Subject to Section 20, this Plan shall continue in effect until the date
on which all Common Shares available for issuance or transfer under this Plan
have been issued or transferred and the Company has no further obligation
hereunder.


15

--------------------------------------------------------------------------------





i.     Neither a Participant nor any other person shall, by reason of
participation in the Plan, acquire any right or title to any assets, funds or
property of the Company or any Subsidiary, including without limitation, any
specific funds, assets or other property which the Company or any Subsidiary may
set aside in anticipation of any liability under the Plan. A Participant shall
have only a contractual right to an award or the amounts, if any, payable under
the Plan, unsecured by any assets of the Company or any Subsidiary, and nothing
contained in the Plan shall constitute a guarantee that the assets of the
Company or any Subsidiary shall be sufficient to pay any benefits to any person.
j.     This Plan and each Evidence of Award shall be governed by the laws of the
State of Delaware, excluding any conflicts or choice of law rule or principle
that might otherwise refer construction or interpretation of the Plan to the
substantive law of another jurisdiction.
k.    If any provision of the Plan is or becomes invalid, illegal or
unenforceable in any jurisdiction, or would disqualify the Plan or any award
under any law deemed applicable by the Board, such provision shall be construed
or deemed amended or limited in scope to conform to applicable laws or, in the
discretion of the Board, it shall be stricken and the remainder of the Plan
shall remain in full force and effect.
18.     Compliance with Section 409A of the Code. Awards granted under this Plan
shall be designed and administered in such a manner that they are either exempt
from the application of, or comply with, the requirements of Section 409A of the
Code. To the extent that the Board determines that any award granted under the
Plan is subject to Section 409A of the Code, the Evidence of Award shall
incorporate the terms and conditions necessary to avoid the imposition of an
additional tax under Section 409A of the Code upon a Participant.
Notwithstanding any other provision of the Plan or any Evidence of Award (unless
the Evidence of Award provides otherwise with specific reference to this
Section), an award shall not be granted, deferred, accelerated, extended, paid
out, settled, substituted or modified under this Plan in a manner that would
result in the imposition of an additional tax under Section 409A of the Code
upon a Participant. Although the Company intends to administer the Plan so that
awards will be exempt from, or will comply with, the requirements of Section
409A of the Code, the Company does not warrant that any award under the Plan
will qualify for favorable tax treatment under Section 409A of the Code or any
other provision of federal, state, local, or non-United States law. Neither the
Company, its Subsidiaries, nor their respective directors, officers, employees
or advisers shall be liable to any Participant (or any other individual claiming
a benefit through the Participant) for any tax, interest, or penalties the
Participant might owe as a result of the grant, holding, vesting, exercise, or
payment of any award under the Plan. Any reference in this Plan to Section 409A
of the Code will also include the applicable proposed, temporary or final
regulations, or any other guidance, issued with respect to such Section by the
U.S. Department of the Treasury or the Internal Revenue Service.
19.     Applicable Laws. The obligations of the Company with respect to awards
under the Plan shall be subject to all Applicable Laws and such approvals by any
governmental agencies as the Board determines may be required.
20.     Termination. No grant shall be made under this Plan more than 5 years
after the effective date of this amendment of February 6, 2018, on which this
Plan is first approved by the


16

--------------------------------------------------------------------------------





Board, but all grants effective on or prior to such date shall continue in
effect thereafter subject to the terms thereof and of this Plan.
END OF DOCUMENT












17